Citation Nr: 0431178	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-02 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable rating for a service-connected 
left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
December 1969, from March 1971 to May 1980, and from April 
1981 to April 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.


FINDINGS OF FACT

The veteran's left knee disorder is manifested by subjective 
complaints of pain and objective evidence of normal patellar 
position with tight, mild crepitation felt on movement.  
There is no evidence of instability.

CONCLUSION OF LAW

The criteria for a compensable rating for a left knee 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.71a, Diagnostic Codes 
5257, 5259, 5260, 5261, 5263 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A review of the veteran's service medical records (SMRs) 
reflect that while in service in August 1979 he suffered a 
strain to his left knee.  He was diagnosed with an incomplete 
medial collateral ligament (MCL) tear of his left knee.  He 
was placed in a cast for six weeks and a brace cast for 
approximately 38 days.  The veteran then underwent physical 
therapy for his knee and returned to duty in October 1979.  
There was no evidence of arthritis in service and the 
veteran's April 1985 separation examination report did not 
note a disorder of his left knee.

Service connection for a left knee ligament injury was 
granted by the RO in December 1991.  A noncompensable rating 
was assigned.  

Associated with the claims file are VA discharge summaries 
dated in April and May 1998, which reflect treatment for an 
unrelated condition.  Among other things, he was found to 
have left hemiparesis.

The veteran was afforded a VA examination in July 1998.  The 
veteran was examined for instability in his left knee.  He 
related that his knee was painful when standing or walking.  
He also stated that his knee tended to give out, which 
resulted in the veteran falling down.  The examiner noted 
that the veteran had no history of any flare-up of the knee.  

The left knee examination found that the knee was normal 
looking.  There was no swelling or deformity and there was no 
tenderness.  The ligaments were stable and strong.  Medial-
lateral stability and anterior-posterior stability was 
maintained.  McMurray and drawer tests were negative.  Both 
active and passive range of motion was 0-130 degrees and the 
movement to resistance was good without any complaint of 
pain.  Radiographs revealed mild arthritis with 
patellofemoral asymmetry of the left knee.

Also associated with the claims file is an addendum opinion 
dated in January 1999 given by the same VA examiner from the 
July 1998 exam.  The examiner opined that the veteran's 
arthritis of the left knee and patellofemoral asymmetry of 
the left knee was less than likely due to the injury the 
veteran incurred during active military service.  

The veteran was denied service connection for arthritis of 
the left knee with patellofemoral asymmetry by way of a 
rating decision in February 1999.

The veteran submitted his current claim for a compensable 
rating for a service-connected left knee ligament injury in 
October 2001.  The veteran was afforded a VA orthopedic 
examination in July 2002.  The veteran related that he had a 
lot of pain in the left knee and that the knee tended to give 
out.  He also stated that he felt his left knee was weak and 
that he had to use a cane.  The examiner reported that the 
veteran walked with a limp on the left side.  The left knee 
was in slight varus, but there was no effusion and patellar 
position was normal but rather tight.  There was some 
tenderness on the medial side and abduction strain was mildly 
painful.  Anteroposterior movement was noted to be stable and 
Lachman test was negative.  The range of motion was described 
as 0-130 degrees.  There was no evidence of fatigability or 
incoordination and no evidence of functional loss due to 
subjective complaint of pain.  The examiner noted that X-rays 
revealed no evidence of arthritis.

The diagnosis was history of injury to the left knee, treated 
in a cast in the past, and adequate range of motion and 
stability of the knee joint.  

Also associated with the claims file are Social Security 
Administration (SSA) disability records dated from October 
1998 to June 2002.  The SSA records reflect that the veteran 
was being examined for several disabilities including 
cerebrovascular disease, strokes and seizures.  The SSA 
records are negative for any treatment of a left knee 
disorder.  

The SSA disability records also include VA progress notes 
dated from December 1999 to April 2002.  The VA progress 
notes did not reflect that the veteran received any treatment 
for a left knee disorder.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1 (2004).  Where entitlement to compensation has already 
been established and an increase in the assigned evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2004).

In this case, the veteran's left knee disorder has been rated 
under Diagnostic Code 5257.  38 C.F.R. § 4.71a (2004).  The 
veteran is currently rated at the noncompensable level.  A 10 
percent rating is assignable where there is evidence of 
slight recurrent subluxation or lateral instability.

The medical evidence of record does not show that the veteran 
suffers from any instability of the left knee and there is no 
objective evidence of any recurrent subluxation of the left 
knee to warrant the assignment of a 10 percent rating under 
Diagnostic Code 5257.

Further, the Board notes that the RO has addressed the 
possible application of other rating criteria, namely those 
by which limitation of motion is rated.  Consequently, the 
Board will do likewise.  Diagnostic Code 5260 requires that 
flexion be limited to 45 degrees before a compensable rating 
is awarded.  Flexion to 60 degrees is considered 
noncompensably disabling.  Diagnostic Code 5260.  Diagnostic 
Code 5261 provides that extension limited to 5 degrees is 
assigned a noncompensable rating and extension limited to 10 
degrees warrants a 10 percent rating.  As noted in the 
evidence reported above, the veteran does not experience 
flexion limited to 45 degrees or extension limited to 10 
degrees.  Assignment of a compensable rating under either set 
of criteria is therefore not warranted.  38 C.F.R. § 4.71a.  

In addition, the Board has considered VAOPGCPREC 9-2004 in 
determining whether the veteran may be entitled to separate 
disability ratings under Diagnostic Codes 5260 and 5261.  
That opinion held that a veteran may receive separate ratings 
for limitation of flexion and limitation of extension of the 
same knee joint.  In this case, the veteran does not satisfy 
the criteria for a noncompensable rating under either 
diagnostic code.  As noted above, a noncompensable rating 
under Diagnostic Code 5260 is assigned for limitation of 
flexion to 60 degrees, and a noncompensable rating under 
Diagnostic Code 5261 is assigned where there is limitation of 
extension to 5 degrees.  The veteran experiences motion from 
0 degrees of extension to 130 degrees of flexion.  

Pain, weakness, or other problems such as those complained of 
by the veteran may warrant the award of a compensable rating 
even though his motion as measured in the clinical setting 
does not warrant such a rating.  Deluca v. Brown, 8 Vet. App. 
202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45 (2004).  
Nevertheless, in this case, the VA examiner has specifically 
indicated that despite the veteran's complaints, there is no 
indication of fatigability, incoordination, or functional 
loss due to pain.  Given such a conclusion by the examiner, 
the Board finds that a compensable rating is not warranted 
based on functional losses contemplated by 38 U.S.C.A. 
§§ 4.40, 4.45.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
entitlement to a compensable rating for a service-connected 
left knee disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2004).  The preponderance of the evidence is against 
the claim.

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The Board 
has also considered the implementing regulations, codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim in June 2002.  He was 
informed of the elements to satisfy in order to obtain an 
increased rating for a service-connected disability.  He was 
advised to submit any evidence he had to show that his 
current disability had worsened and to identify sources of 
evidence/information that he wanted the RO to obtain on his 
behalf.  He was later informed by the RO of the criteria that 
must be met to obtain a compensable rating.

The RO sent another letter to the veteran in March 2004 
informing him of the evidence/information required to 
substantiate his claim.  He was again informed of the 
elements necessary to satisfy in order to obtain an increased 
rating.  He was also advised to submit any additional 
evidence he had to show that his current disability had 
worsened and to identify sources of evidence/information that 
he wanted the RO to obtain on his behalf.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained the results of the veteran's VA examination and 
Social Security Disability records in developing the 
veteran's claim.  The veteran has not alleged that there is 
any outstanding evidence that would support his contentions.  
The Board is not aware of any outstanding evidence.  The 
Board finds that the VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)-(e) (2004).  


ORDER

Entitlement to a compensable rating for service-connected 
left knee disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



